455 F.2d 982
72-2 USTC  P 9504
UNITED STATES of America, Plaintiff-Appellee,v.Alvin Clark HUFFMAN, Defendant-Appellant.
No. 71-1586.
United States Court of Appeals,Sixth Circuit.
March 3, 1972.

Clifford F. Duncan, Jr., Louisville, Ky., on brief, for appellant.
James H. Barr, Louisville, Ky., for appellee; George J. Long, U. S. Atty., Louisville, Ky., on brief.
Before TOM C. CLARK, Associate Justice*, and PECK and KENT, Circuit Judges.
PER CURIAM.


1
Defendant-appellant perfected this appeal from an order revoking probation.  Appellant, a bail bondsman in Louisville, Kentucky, pled guilty to a charge of failing to file federal income tax returns for three years, and was given a suspended sentence but was placed on probation for a period of one year.  One of the conditions of probation provided, "You shall refrain from violation of any law (Federal, State and Local)."  Sentence was imposed November 20, 1970, and the basis of the revocation was the failure of the appellant to file his 1970 income tax return on or before April 15, 1971.


2
The issue herein involved was precisely that presented to this court in United States v. Tucker, 444 F.2d 512, p. 513 (1971), wherein we held:


3
"We find no abuse of discretion on the part of the District Court in revoking appellant's probation.  Appellant did not file his 1970 income tax return or pay his taxes on or before April 15, 1971, when due, as required by law (26 U.S.C. Sec. 7203), nor had he procured an extension of time for the filing thereof.  He was thus committing acts similar to those which brought about his previous conviction."


4
This language applies precisely to the present situation and requires a similar conclusion.  It is noted that the defendant-appellant in Tucker was a Judge of the Police Court of Louisville, Kentucky, and while this circumstance is in no way essential to the conclusion here reached, the unfortunate aspects of any difference in the determinations in the two cases by either the District Court or this Court are obvious.


5
The judgment is affirmed.



*
 Associate Justice of the Supreme Court of the United States (retired), sitting by designation